DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-9 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the neural-signal amplifier further comprises a switch-control unit electrically connected to the switched-capacitor circuit-input unit, the two switched-capacitor feedback-circuit units, and the switched-capacitor circuit-output unit, wherein the switch-control unit outputs a switch-control 4871-9922-6891, v. 1Application No. 16/704,408Attorney Docket No. 4996/0119PUS1Response to Office Action dated 30 Nov 2021Page 3 of 7signal to control each of the differential switches and each of the common-mode switches, wherein when the switch-control signal is higher than a standard value, the plurality of differential switches are turned on and the plurality of common-mode switches are turned off, when the switch-control signal is lower than the standard value, the plurality of differential switches are turned off and the plurality of common-mode switches are turned on” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843